—Mercure, J.
Appeal from a judgment of the County Court of Columbia County (Lea-man, J.), rendered October 28, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Following his arrest on drug possession charges, defendant waived indictment and pleaded guilty to criminal possession of a controlled substance in the third degree in full satisfaction of a superior court information and certain uncharged crimes. Pursuant to the plea agreement, defense counsel and the People offered a joint recommendation that defendant be *674sentenced as a second felony offender to a prison term of 4x/2 to 9 years. Following the sentencing hearing, however, County Court imposed a sentence of 71/2 to 15 years in prison. Defendant appeals.
Defendant contends that County Court abused its discretion "in failing to accept the joint sentencing recommendation and that the sentence imposed is harsh and excessive and should be reduced in the interest of justice. We disagree. County Court was not bound by the sentencing recommendation and could properly impose a more severe sentence based upon defendant’s extensive criminal history (see, People v Moore, 270 AD2d 715, 716; People v Hadsell, 249 AD2d 682, 684, lv denied 92 NY2d 852). Moreover, we find nothing in the record to support defendant’s contention that County Court erred in failing to consider any relevant mitigating factors presented during the sentencing hearing (see, People v Ormsby, 242 AD2d 840, lvs denied 91 NY2d 895, 975). Finally, under the circumstances of this case and in light of the information revealed in the presentence report, we are not persuaded that the sentence imposed was harsh and excessive (see, People v McCoy, 266 AD2d 589, 592, lv denied 94 NY2d 905; People v Beecher, 225 AD2d 943, 946) or that defendant’s history of substance abuse provides extraordinary circumstances warranting our intervention (see, People v McKenzie, 263 AD2d 778, 780, lv denied 93 NY2d 1045).
Defendant’s remaining contentions have been reviewed and rejected as lacking in merit.
Cardona, P. J., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.